Citation Nr: 1827210	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-23 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a bilateral eye disorder.

2. Entitlement to a rating in excess of 20 percent from September 15, 2014, for hemorrhoids.

3. Entitlement to a rating in excess of 10 percent for a lumbar spine disability with muscle spasm.

4. Entitlement to an initial compensable rating for onychomycosis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1999 to September 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 2012 and November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

This matter was previously before the Board, most recently in March 2016, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action.

The issue of entitlement to service connection for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the appeal period since September 15, 2014, the Veteran's hemorrhoids are no worse than mild or moderate.

2.  The Veteran's lumbosacral strain disability was manifested, at worst, by forward flexion limited to 75 degrees.

3.  Throughout the pendency of the appeal, the Veteran's onychomycosis affected less than five percent of the entire body, less than five percent of the exposed body, and required no more than topical therapy.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent from September 15, 2014 for hemorrhoids are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.114, Diagnostic Code 7336 (2017).

2.  The criteria for an evaluation in excess of 10 percent for lumbosacral strain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2017).

3.  The criteria for a compensable disability rating for onychomycosis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Increased Rating for Hemorrhoids

The Veteran asserted that his hemorrhoids are worse than currently rated.

The Board notes that the Veteran currently receives treatment through the VA Medical Center for his various disabilities, including his hemorrhoids.  Treatment records prior to September 11, 2014 indicate that the Veteran suffered from a three year history of painful bowel movements with frequent heavy rectal bleeding.  Laboratory studies revealed that the Veteran was "borderline" anemic.  An examination revealed a sentinel polyp with moderate tenderness and scarring consistent with a chronic anal fissure.  He was assigned a 20 percent rating for the period prior to September 14, 2014.  Treatment records subsequently indicated that the Veteran underwent an anal sphincterotomy in September 2014 in order to treat his chronic hemorrhoids.  As a result, this matter was remanded in order to determine the nature and severity of his hemorrhoids following surgery.  At a follow up visit in October 2014, the Veteran reported that he was doing well.  He denied any pain or incontinence, and relayed that all bleeding had stopped within one week after surgery.  Recommendation for on-going treatment or management included only continued use of a stool softener. 
  
The Veteran was afforded an additional VA examination in July 2016.  The examiner reported the results of a June 2016 colonoscopy which revealed no abnormalities of the colon, anus or rectum.  The exam revealed no evidence of any current hemorrhoids, anal fissures or other abnormalities.

Diagnostic Code 7336 provides the rating criteria for external or internal hemorrhoids.  Hemorrhoids that are mild or moderate are assigned a noncompensable (zero percent) rating.  Hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are assigned a 10 percent rating.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are assigned a 20 percent rating.  38 C.F.R. §4.114 (2017).

The preponderance of the evidence is against the claim for a rating in excess of 20 percent at any time during the period on appeal for external hemorrhoids.  The Board finds that the Veteran is in receipt of the highest schedular rating for this condition.  Moreover, the July 2016 VA examination revealed that the Veteran's hemorrhoid condition is largely resolved without residuals or complications. 
Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for hemorrhoids at any point during the period on appeal.

Entitlement to an Increased Rating for a Lumbar Spine Disability

The Veteran is seeking a rating in excess of 10 percent for service-connected lumbosacral strain.

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. §1155; 38 C.F.R. §4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. §4.1 (2017).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. §4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. §4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. §4.10.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §4.40 (2017); see also 38 C.F.R. §§ 4.45, 4.59 (2017). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's lumbosacral strain is rated under Diagnostic Code 5237, which utilizes the General Rating Formula for Diseases and Injuries of the Spine (General Formula). 

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoraco-lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The Veteran was afforded a VA examination in October 2013 in connection with his initial claim for service connection for a lumbar spine disability.  At the time of the initial rating, forward flexion was measured at greater than 90 degrees; with evidence of painful motion at 85 degrees.  Extension was normal at 30 degrees or greater, with evidence of painful motion at 25 degrees.  The Veteran was able to perform repetitive use testing with no loss of forward flexion range of motion, extension or flexion.  Functional loss following repetitive use resulted from excess fatigability, pain with movement and interference with sitting, standing and/or weight-bearing.  The examiner specifically noted left mid to low thoracic paraspinous muscle spasm with evidence of guarding but not abnormal gait or spinal contour.  The Veteran reported flare-ups after heavy lifting or with spending more than two hours on his feet.  The pain was relieved by rest or reclining, and he did not report requiring any medication.

Muscle strength, deep tendon reflexes and sensory testing revealed no abnormalities, and the Veteran's lumbar pain did not result in any radicular symptoms.  Radiologic studies confirmed muscle spasms with mild scoliosis without evidence of arthritis.

On the basis of this evidence, the Veteran was granted service connection for a thoracolumbar strain with muscle spasm in a November 2013 rating decision, and assigned an initial 10 percent disability rating based on guarding and muscle spasm not resulting in abnormal spinal contour.  He filed a timely notice of disagreement with the assignment of a 10 percent disability rating.

The Veteran was afforded a subsequent VA spine examination in September 2016.  At the time of this examination, the Veteran continued to report pain with heavy lifting and walking.  He stated that he now occasionally relies on over-the-counter medication for ain relief in addition to rest.  He had not undergone any physical therapy or other treatment for the condition.  At the time, forward flexion was limited to 75 degrees, and extension to 30 degrees.  Tenderness on palpation continued to be noted in the mid to lower thoracic spinal region.  Repetitive use did not result in additional functional loss.  Neither guarding nor muscle spasm were noted at the time of this examination.  The examination continued to be was negative for any radiculopathy, ankylosis, or other neurologic findings.

During the entire period on appeal, the Veteran's lumbosacral strain resulted in forward flexion to 75 degrees at worst, even considering complaints of pain and functional impairment.  Guarding and muscle spasm were noted, although generally not severe enough to result in an abnormal gait or abnormal spinal contour.  The Veteran noted flare-ups only with excessive heavy lifting, walking or standing more than 2 hours.  He reported that rest was generally sufficient to relieve the pain and that he required no more than non-prescription analgesics occasionally for relief.  38 C.F.R. §4.7; Deluca, supra.  However, at no time during this period did the Veteran's lumbar spine symptomatology, even considering pain and functional impairment, more nearly approximate forward flexion limited to 60 degrees to warrant a 20 percent rating. 

Moreover, the Board has also considered whether a higher rating during this period could be assigned based on the IVDS Formula.  However, the VA examination consistently found no incapacitating episodes of spine disease and his treatment records do not show any prescribed bedrest.  The Board has also considered whether a staged rating is appropriate; however, at no time during the period on appeal has the Veteran's disability warranted a rating higher than 10 percent.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
The Board has considered the Veteran's statements regarding the difficulty he experiences walking, standing, bending, and lifting heavy objects, as well as his subjective symptoms of tightness and pain.  However, the Board concludes that the medical findings on objective examinations are of greater probative value than the lay allegations regarding the severity of his lumbosacral spine disability.

The Board acknowledges that Note (1) to the rating formula specifies that any associated objective neurologic abnormalities should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  However, the VA treatment records did not show any bowel or bladder impairment, and there was no evidence of radiculopathy of either lower extremity as recently as the September 2016 examination.  Thus, no additional separate disability ratings for neurological manifestations are warranted. 

In sum, entitlement to a disability rating in excess of 10 percent at any point during the period on appeal for lumbar strain is not warranted.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against ratings in excess of those assigned, that doctrine is not applicable.  38 U.S.C. §5107(b) (2012).

Entitlement to an Increased Rating for Onychomycosis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. §4.1 (2017).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Veteran's onychomycosis has been assigned a noncompensable initial disability rating pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806 (2017). 

Diagnostic Code 7806 provides a noncompensable evaluation for dermatitis or eczema involving less than five percent of the entire body, or less than five percent of exposed areas affected, and no more than topical therapy required during the prior 12-month period.  A 10 percent disability rating is assigned if there is dermatitis or eczema of at least five percent of the entire body, but less than 20 percent of the entire body, or at least five percent, but less than 20 percent of the exposed affected areas, or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the prior 12-month period.  For a 30 percent disability rating, there must be dermatitis or eczema over 20 to 40 percent of the body or 20 to 40 percent of the exposed areas affected, or systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the prior 12-month period.  A 60 percent evaluation is provided for dermatitis or eczema that affects more than 40 percent of the entire body or more than 40 percent of exposed areas, or; required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. §4.118, Diagnostic Code 7806 (2017).

A note under the diagnostic criteria indicates that the disability can be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. Id.

The Veteran filed for a skin condition; more specifically, onychomycosis (toenail fungus) prior to his discharge.  The Veteran's service treatment records indicate he was diagnosed with toenail fungus while in service.  The Veteran was granted service connection in the September 2012 rating decision and assigned an initial non compensable rating.  He filed a timely notice of disagreement with the assignment of a 0 percent disability rating. 

The Veteran was afforded a VA examination in April 2012 in connection with his initial claim for service connection.  At the time of that examination, the examiner documented that the Veteran was not being treated with oral or topical medications in the past 12 months.  The Veteran's skin condition did not cause any debilitating episodes, and the fungus was observed to be limited to the Veteran's right and left great toes with less than 5 percent total body area and no involvement of any exposed area.  She noted the examination was negative for any evidence of any benign or malignant skin cancers.  The examiner confirmed the diagnosis of onychomycosis.  The examination revealed no other findings, complications, conditions or symptoms associated with the Veteran's diagnosed toenail fungus.

The Veteran was afforded a subsequent examination in November 2013.  At the time, the examiner noted onychomycosis of the bilateral great toes which had spread to the bilateral fifth toes.  He documented that the Veteran had not undergone any systemic, topical or surgical therapy in the past twelve months.  The skin condition continued to affect less than 5 percent of the Veteran's total body area and none of the exposed area.  There continued to be no other findings, complications, conditions or symptoms related to the Veteran's diagnosis.

At the time of the prior remand, there was evidence that treatment for the Veteran's toenail fungus had not been undertaken out of possible concern for the Veteran's liver.  As a result, a new VA examination was warranted in order to determine the nature of the Veteran's skin condition, including any topical or systemic therapy which the Veteran received.

In a July 2016 examination, the examiner relayed the Veteran's report that he had not received and was not receiving any on-going treatment for his skin condition.  The examiner subsequently documented in the course of the examination that the Veteran has not been treated with oral or topical medication for any skin condition in the past twelve months.  She also noted that the infection affected less than 5 percent of the Veteran's total body area and none of the exposed areas.  There was no evidence of any debilitating episodes and the condition did not impact the Veteran's ability to work. There were no other pertinent physical findings, complications, conditions or symptoms related to the Veteran's diagnosed skin infection.

The Board acknowledges that the Veteran receives treatment through the VA for his various disabilities.  The Board notes at the outset that in an October 2013 VA spine examination, it was noted that the Veteran had been prescribed Lamisil but had not taken it due to his own concerns about his liver.  The spine examiner reported that laboratory studies noted no abnormalities with respect to his liver function, and there was no evidence that a medical provider had ever expressed a concern about his liver.  Regardless, in a January 2018 visit, the Board notes that the Veteran was prescribed only a topical anti-fungal in connection with his diagnosed toenail fungus.  Therefore, there is no evidence that the Veteran has been prescribed or is currently taking any corticosteroid or other immunosuppressive drugs; or, that the skin infection covers more than 5 percent of the Veteran's total or exposed body surface.

Upon review of the evidence, the Board finds that the criteria for a compensable rating have not been met.  The preponderance of the evidence demonstrates that throughout the appeal period, the Veteran's onychomycosis of the bilateral great and fifth toes required no more than topical antifungal medication.  Nevertheless, it has not affected at least five percent of the entire body, at least five percent of exposed body areas, or required any systemic therapy or immunosuppressive therapy. 

Additionally, while a note to Diagnostic Code 7806 (2017) indicates that the disability can be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability, the Veteran's onychomycosis affects only his toenails and has not resulted in scarring.  Accordingly, the aforementioned diagnostic codes are not applicable.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).

Accordingly, the Board finds that entitlement to a compensable rating for onychomycosis is not warranted.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C. §5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for hemorrhoids is denied.

Entitlement to an evaluation in excess of 10 percent for a lumbar spine disability is denied.

Entitlement to an initial compensable rating for onychomycosis is denied.



REMAND

The Veteran seeks service connection for a bilateral eye disability; specifically, a dry eye condition.

The Veteran's service treatment records contain evidence of treatment for a dry eye condition.  A VA examination was therefore requested to determine the nature and etiology of the Veteran's eye disorder.

An April 2012 VA examination diagnosed presbyopia and astigmatism.  The examination was negative for any evidence of anatomical loss of an eye, extremely poor vision or blindness in either eye.  In addition, there was no evidence of any corneal irregularity in connection with the Veteran's astigmatism.  However, the examiner did not address the Veteran's documented complaints of a dry eye condition.  In an October 2012 addendum opinion, the examiner noted only that there was no evidence of dry eyes on examination.  They did not address the Veteran's complaints of dry eyes while in service, or whether the Veteran, in fact, had a diagnosis of a dry eye syndrome, even if the Veteran did not have symptoms complaints on the day of the examination.

The Veteran has competently presented evidence of an eye condition while in service.  As such, the Board finds that a new examination is warranted.  In this regard, VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  The Veteran has presented competent evidence of an in-service incident, injury or event, and the record indicates at the least the possibility that the disabilities may be related to service.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a qualified VA eye examiner to obtain a medical opinion concerning the Veteran's claim for service connection for a bilateral dry eye disability.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.  Following review of the claims file, the examiner should opine (1) whether the Veteran has a diagnosed bilateral dry eye condition; and (2) whether it is at least as likely as not (50 percent probability or greater) that any diagnosed dry eye disability is etiologically related to his active duty service, to specifically include the complaints of dry eyes noted during active service.  The examiner should explain why or why not.

2. After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


